The following memorandum was filed December 8,^ 1938:
Per Curiam
{on motion for rehearing). Contention is made that the court applied a wrong rule of evidence in this case. That contention cannot be. sustained. The question of credibility of witnesses is under- all ordinary circumstances *365for the trial court. The trial court was obliged to determine that matter and when determined the evidence was such as to establish undue influence by clear and satisfactory evidence. There was no intention on the part of the court to in any way modify the rules respecting the weight of evidence in such cases.
Motion for rehearing is denied with $25 costs.